923 F.2d 849Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Rinaldo C. R. EDMONSON, Defendant-Appellant.
No. 89-5807.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 7, 1991.Decided Jan. 29, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James H. Michael, Jr., District Judge.  (CR-89-18-H)
Douglas Tod Stark, Harrisonburg, Va., for appellant.
Thomas Jack Bondurant, Jr., Assistant United States Attorney, Roanoke, Va., for appellee.
W.D.Va.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Rinaldo C.R. Edmonson appeals his conviction of conspiracy to distribute crack (21 U.S.C. Sec. 846) and distribution of crack (21 U.S.C. Sec. 841(b)(1)(C)) and appeals the guidelines sentence imposed.  His attorney has filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), raising one issue but indicating that, in his view, there are no meritorious issues for appeal.  Edmonson has been notified of his right to file a supplemental brief, but has failed to exercise his right in this regard.


2
We find that the issue raised by counsel is without merit.  The district court found that Edmonson's base offense level was correctly increased by two because he was an organizer or leader in a criminal enterprise that involved over five people and was otherwise extensive.  This factual finding is supported by the testimony of the agent who carried out the investigation leading to Edmonson's arrest and is not clearly erroneous.    See United States v. Daughtrey, 874 F.2d 213 (4th Cir.1989).


3
As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We have considered all arguable issues presented by this record and conclude that there are no nonfrivolous grounds for appeal.  Accordingly, we affirm the judgment of conviction with the modification previously noted.


4
Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C. Sec. 3006A), this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari.  Therefore, counsel's motion to withdraw from further representation is denied.


5
We dispense with oral argument because the facts and legal contentions are adequately presented in the record and briefs, and oral argument would not aid the decisional process.


6
AFFIRMED.